Prim, J.
The court is of the opinion that this motion-should be overruled, for the reason that this court has no-jurisdiction to entertain it. This Supreme Court has no jurisdiction except such as is given it by the Constitution of the State. The first part of section six, of article seven, of that instrument, is in these words: “ The Supreme Court shall have jurisdiction only to revise the final decisions of the Circuit Court,” etc. This is plain and sufficient, it' seems to us, without further comment. It will be readily seen that the jurisdiction of this court is ord/y appellate and remsory, and without any original jurisdiction whatever. The final decision of the Circuit Court was before this court on appeal, at the September term, 1863, and its revisory powers were then exhausted by making a final determination of the ease in this court, and sending its mandate to the Circuit Court, with directions to carry out its decree.
Section 37, of the Code, page 146, is cited by counsel for respondent to sustain this motion; but, it will be seen at once, that this section is inapplicable, for two reasons: First,, because this suit is not pending in this court; and secondly, because the application to review, if the suit were pending, was not made within one year from the death of John D.. Boon, as that section provides. For these reasons the motion is overruled.
Justices Boise and Wilson did not participate in this, hearing, having been counsel in the original case.